The portfolio management table under “Portfolio Management” in the Fund Summary for each Fund is revised and restated as follows in order to add Vishal Khanduja to the portfolio management team: Calvert Ultra-Short Income Fund Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Manager Length of Time Name Title Managing Fund Michael Abramo Vice President, Portfolio Since January 2011 Manager Matthew Duch Vice President, Portfolio Since September 2011 Manager Mauricio Agudelo Portfolio Manager Since January 2011 Vishal Khanduja, CFA Portfolio Manager Since July 2012 Calvert Government Fund Investment Advisor. Calvert Investment Management, Inc. (“Calvert” or the “Advisor”) Portfolio Manager Length of Time Name Title Managing Fund Matthew Duch Vice President, Portfolio Since September 2011 Manager Michael Abramo Vice President, Portfolio Since September 2011 Manager Vishal Khanduja, CFA Portfolio Manager Since July 2012 In addition, the portfolio management table for each Fund under “Management of Fund Investments – Portfolio Management” on page 46 is revised and restated as follows: Calvert Ultra-Short Income Fund Calvert Investment Management, Inc. See “About Calvert” above. Michael Abramo, Matthew Duch, Mauricio Agudelo and Vishal Khanduja are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999 and became a Portfolio Manager for this Fund in January 2011. Lead Portfolio Manager Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Mauricio Agudelo Mr. Agudelo has been a member of the Calvert Taxable Fixed Income Team since 2004 and became a Portfolio Manager for this Fund in January 2011. Co-Portfolio Manager Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team and a Portfolio Manager for this Fund since July 2012. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager Calvert Government Fund Calvert Investment Management, Inc. See “About Calvert” above. Matthew Duch, Michael Abramo and Vishal Khanduja are jointly and primarily responsible for the day-to-day management of the Fund. Portfolio Manager Business Experience During Last 5 Years Role on Management Team Matthew Duch Mr. Duch has been a Portfolio Manager on the Calvert Taxable Fixed Income Team since 2006 and became a Portfolio Manager for this Fund in September 2011. Lead Portfolio Manager Michael Abramo Mr. Abramo has been a member of the Calvert Taxable Fixed Income Team since 1999 and became a Portfolio Manager for this Fund in September 2011. Co-Portfolio Manager Vishal Khanduja, CFA Mr. Khanduja has been a member of the Calvert Taxable Fixed Income Team and a Portfolio Manager for this Fund since July 2012. He previously worked at Columbia Management as Portfolio Manager – Global Rates and Currency Team (2009-2012) and Senior Analyst – Structured Assets Team (2008-2009). Prior to Columbia Management, he was Associate Director (Fixed Income Analytics) at Galliard Capital Management (2007-2008). Co-Portfolio Manager 2
